DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, and 8-11, and 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolai (U.S. 3,970,096) in view of Linyard et al. (U.S.10,066,417) or Laberge (U.S. 3,749,107).

In re Claims 1, 4, and 9, Nicolai teaches an apparatus for covering an area comprising: a plurality of flexible rods (19,20) (Figures 12 and 13 show rods 20 flexing), each flexible rod having a first end and a second end opposite the first end.  (Figures 1-13, annotated Figure)
Nichola does not teach a plurality of bases located proximal to a first side of the area and positioned substantially normal to and affixed to the ground. Nor does it teach a plurality of attachment mechanisms located proximal to a second side of the area and that are detachably attached to the flexible rods.
Linyard teaches flexible rods (2) that are attached to earth anchors (1,10,11,12,14,115,16,17,18,19,20,21,22) that are shown in Figures 1, 2, 3 and 13.  The anchors can be detached from the flexible rods.  The anchors are affixed to and substantially normal the ground.  Figure 1 shows that anchors on either ends (first and second side) of the flexible rods.  The anchors on one side, the first side, can be 
Laberge teaches a collapsible garage with a top covering (29) and arch shaped rods (3) that are attached to earth anchors (13).  The anchors are affixed to and substantially normal the ground.  Figures 1 shows that anchors on either ends (first and second side) of the flexible rods.  The anchors on one side, the first side, can be considered bases that are affixed to the ground.  The anchors on the, the second side, can be considered attachment mechanisms that are affixed to the ground.  Laberge further shows that the top covering is attached/fastened to anchors (13) in Figures 6-9.  Therefore, the top cover may be said to be attached to an attachment mechanism as well as a base.   (Figure 1-9)
It would be obvious to one of ordinary skill in the art at the time of filing to modify Nicolai with the teachings of Linyard or Laberge.  The anchors would securely anchor the tent to the ground.  In the combination, the first end of each flexible rod (20) is connected to one of said plurality of (Linyard or Laberge) bases and extends from the base at a predefined angle as the rods flex. 
The examiner notes that Claim 1 describes a gathered material proximal to the bases on one side.  This is an intermediate condition.  Later claims such a Claim 4, describe a final condition where the covering material is spread along the flexible rods and covering an area.  The tent disclosed by Nicolai has same configuration.  A covering material (31) is secured to said plurality of flexible rods; and wherein said covering material gathers proximal/near to said plurality of bases. During assembly of the tent the flexible material will gather to one end of the flexible rods prior to flexing the 
In re Claims 20, Nicolai teaches providing a plurality of flexible rods (19,20), each flexible rod having a first end and a second end opposite the first end, wherein the first end of each flexible rod is connected to one of said plurality of bases and extends from the base at a predefined angle; providing covering material (31) secured to said plurality of flexible rods; and bending said plurality of flexible rods (19,20) over the area toward a second side of the area, the plurality flexible rods forming arch-shaped overhangs; and spreading the covering material (31) over the area along the plurality of flexible rods to provide cover over the area.  (Figures 1-13).
Nichola does not teach a plurality of bases located proximal to a first side of the area and positioned substantially normal to and affixed to the ground. Nor does it teach a plurality of attachment mechanisms located proximal to a second side of the area that are connected to the second end of the flexible rods.
Linyard teaches flexible rods (2) that are attached to earth anchors (1,10,11,12,14,115,16,17,18,19,20,21,22) that are shown in Figures 1, 2, 3 and 13.  The anchors can be detached from the flexible rods.  The anchors are affixed to and substantially normal the ground.  Figure 1 shows that anchors on either ends (first and second side) of the flexible rods.  The anchors on one side, the first side, can be considered bases that are affixed to the ground.  The anchors on the second side, can be considered attachment mechanisms that are affixed to the ground.  
Laberge teaches a collapsible garage with a top covering (29) and arch shaped rods (3) that are attached to earth anchors (13).  The anchors are affixed to and substantially normal the ground.  Figures 1 shows that anchors on either ends (first and second side) of the flexible rods.  The anchors on one side, the first side, can be considered bases that are affixed to the ground.  The anchors on the, the second side, can be considered attachment mechanisms that are affixed to the ground.  Laberge further shows that the top covering is attached to anchors (13) in Figure 9.  Therefore, the top cover may be said to be attached to an attachment mechanism as well as a base.   (Figure 1-9)
It would be obvious to one of ordinary skill in the art at the time of filing to modify Nicolai with the teachings of Linyard or Laberge.  The anchors would securely anchor the tent to the ground.  In the combination, the first end of each flexible rod (19,20) is connected to one of said plurality of (Linyard or Laberge) bases and extends from the base at a predefined angle as the rods flex. The second end of the flexible rod (19,20) is attached to the anchors that can be considered attachment mechanisms.
In re Claims 5, 16, and 22, Nicolai teaches a guy line (58) attached to the cover material or to at least one bent flexible rod wherein the guy line is attached to a stable article.  (Figures 1-13, annotated Figure)
In re Claims 6, 17, and 23, Nicolai teaches a first flexible rod (19,20) of said plurality of flexible rods has a first configuration and a second flexible rod (19,20) of said plurality of flexible rods has a second configuration.  All rods have a straight first configuration and a curved second configuration when assembled in the tent.  Furthermore, configuration is a broad term and can mean positioning.  A rod (19,20) in 
In re Claims 8 and 18, the Nicolai/Linyard/Laberge combination has been previously discussed.  Nicolai teaches a stabilizer/guy wire (58) attached to said plurality of bases.  The term stabilizer is broad and since the wire is attached to the tent/canopy it is attached to the plurality of bases in the tent/canopy of the combination.  (Figures 1-13, annotated Figure)
In re Claims 10, the Nicolai/Linyard/Laberge combination has been previously discussed.  In the combination Nicolai teaches a plurality of extension rods (20) connecting said plurality of Linyard bases/anchors (1,10,11,12,14,115,16,17,18,19,20,21,22) or the Laberge bases/ anchors (13) to said plurality of flexible rods (20).  The examiner notes that extension and flexible rods have not been distinguished from each other except by saying the extension rods connect flexible rods to base.  Therefore, and rod (20) that contributes to the connection another rod (20) to a base can be considered an extension rod.  (Figures 1-13, annotated Figure)
In re Claims 11 and 19, Nicolai teaches an apparatus for covering an area comprising Nicolai teaches a plurality of extension rods (20) that extend upward at a predefined angle.  The examiner notes that extension and flexible rods have not been distinguished from each other except by saying the extension rods connect flexible rods to base.  Therefore, other rods (20) can be considered a plurality of flexible rods (20) and are connected to the plurality of extension rods as is shown in the annotation.  The annotation also shows second side extension rods.  The flexible rods are detachably 

    PNG
    media_image1.png
    416
    634
    media_image1.png
    Greyscale

Nichola does not teach a plurality of bases located proximal to a first side of the area and positioned substantially normal to and affixed to the ground. Nor does it teach a plurality of attachment mechanisms located proximal to a second side of the area and that are positioned substantially normal to and affixed to the ground.
Linyard teaches rods (2) that are attached to earth anchors (1,10,11,12,14,115,16,17,18,19,20,21,22) that are shown in Figures 1, 2, 3 and 13.  The anchors can be detached from rods (2) which form an arch.  The anchors are affixed to and substantially normal the ground.  Figure 1 shows that anchors on either ends (first and second side) of the arch.  The anchors on one side, the first side, can be 
Laberge teaches a collapsible garage with a top covering (29) and arch shaped rods (3) that are attached to earth anchors (13).  The anchors are affixed to and substantially normal the ground.  Figures 1 shows that anchors on either ends (first and second side) of the flexible rods.  The anchors on one side, the first side, can be considered bases that are affixed to the ground.  The anchors on the, the second side, can be considered attachment mechanisms that are affixed to the ground.  Laberge further shows that the top covering is attached to anchors (13) in Figures 6- 9.  Therefore, the top cover may be said to be attached to an attachment mechanism as well as a base.   (Figure 1-9)
It would be obvious to one of ordinary skill in the art at the time of filing to modify Nicolai with the teachings of Linyard or Laberge.  The anchors would securely anchor the tent to the ground.  In the combination, the first end of each extension rod (20) are connected to one of said plurality of (Linyard or Laberge) bases and extends from the base at a predefined angle as the rods flex. The second side extension rods (20) would be to anchors that can be considered attachment mechanisms.
In re Claims 13, Nicolai modified by Linyard or Laberge has been previously discussed.  Nicolai teaches covering material (31) is detachably attachable to a structure selected from a group consisting of at least one of the plurality of attachment mechanisms and at least one of the plurality of second side extension rods (20).  The tent/canopy can be disassembled and the covering material (31) can be detached from the second side detention rods.  (Figures 1-13, annotated Figure) Furthermore, the 
In re Claims 14, Nicolai teaches the plurality of flexible rods (20) is bent over the area forming arch-shaped overhang over the area and wherein said plurality of flexible rods (20) is detachably attached to said plurality of second side extension rods (20).  (Figures 1-13, annotated Figure)
In re Claims 15 and 21, the Nicolai/Linyard/Laberge combination has been previously discussed.  In the combination Nicolai teaches covering material (31) is spread along said plurality of flexible rods (19,20) covering the area and wherein said covering material is attached to at least one of second side structures, the second side structures including said plurality of Linyard earth anchors/attachment mechanisms (1,10,11,12,14,115,16,17,18,19,20,21,22) or the Laberge anchor/attachment mechanisms (13) and plurality of second side extension rods (20).  The entire structure is attached to the ground.  (Figures 1-13, annotated Figure)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolai (U.S. 3,970,096) in view of Linyard et al. (U.S.10,066,417) or Laberge (U.S. 3,749,107), and  in further view of Santos (U.S. 20060254637).
In re Claims 7, the modified Nicolai has been previously discussed.  The examiner notes that the use of a cover to cover a boat at a boating dock is directed to the intended use of the product and is afforded only limited patentable weight.  However, should the applicant disagree, the examiner notes that Santos teaches a covering apparatus which is a canopy (5) over a frame (3) that is used to cover boats at a dock.  It would be obvious to one of ordinary skill in the art at the time of the invention filing to modify Nicolai or use it to cover a boat at a dock.  This would allow the ready deployment of a temporary weather shelter for boats in docks that are normally completely exposed to the elements.
Response to Arguments
Applicant's arguments filed on 4/26/2019 with respect to the claims have been considered but are moot in view the amended claim language requiring bases and attachment mechanisms that are affixed to the ground requiring a new ground(s) of rejection based on the Goto reference.
The applicant argues that there is no disclosure of covering material that gathers near the plurality of bases.  As was stated the claim language described an intermediate stage with the gathered material proximal to the bases on one side and a final condition where the covering material is spread along the flexible rods and covering an area.  The tent disclosed by Nicolai has same configuration.  A covering material (31) is secured to said plurality of flexible rods; and wherein said covering material gathers proximal/near to said plurality of bases. During assembly of the tent the flexible material will gather to one end of the flexible rods prior to flexing the rods.  The material is flaccid and 
The applicant argues that the tubular sections (20) are not flexible rods but instead are portions of a rod (19).  The examiner maintains that these tubular sections are rode shaped and will flexed and can be thought of as flexible rods.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633